 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDVeteran's Thrift Stores, Inc. d/b/a Village ThriftStore and United Food and Commercial Work-ers Union, Local 27. Case 5-CA-1496528 September 1983DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 23 August 1983 Administrative Law JudgeWilliam L Schmidt issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings,2and conclusions and to adopt the recommendedOrder as modifiedThe complaint alleges that the Respondent vio-lated Section 8(a)(1) by telling its employees in No-vember 1982, shortly after the Union filed its peti-tion, that wages would be "frozen" pending resolu-tion of the union matter and that to provide in-creases at that time would look like "bribery" Thecomplaint also alleges that the Respondent violatedSection 8(a)(1) by announcing its first all-inclusivewage increase in January 1983, after the instantcharge was filed and the election was indefinitelypostponed The judge considered these allegationstogether and found that the announcement of thefirst all-inclusive wage increase shortly after thepostponement of the scheduled election, coupledwith the November statement that the wages were"frozen" until the union matter was settled, con-veyed the impression that the union activity justi-fied freezing wages and that suspended union activ-ity justified ending any wage freeze He concludedthat this conduct conflicted with the requirementthat an employer ignore a union's presence ingranting benefits during a union campaign and thatthe Respondent, therefore, violated Section 8(a)(1)' The Respondent has excepted to some of the judge s credibility find'rigs The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 We agree with the judge s conclusion that the Respondent unlawfully solicited grievances at an employee meeting by asking employees ifthey had any questions immediately after telling the employees that theywere family" and could come to the Respondent s officials with theirproblems In so agreeing, we particularly rely on the judge's finding thatone employee's complaint about the length of lunch breaks was remedieddunng the questioning period while another employee s complaint aboutthe issuance of a warning slip was remedied shortly after the meetingby its November freeze statement and its Januarywage increase announcementWe agree that by announcing a general wage in-crease in January 1983 the Respondent violatedSection 8(a)(1) The Respondent's president, Ray-mond Stinnett, testified that past wage increaseshad only been provided in a "haphazard fashion,"that employees would usually be given a wage in-crease after, at most, 2 months on the job and,thereafter, about once a year General ManagerMichael Tully added that increases were providedon an individual, not a group, basis and were"more or less at the discretion of the store manag-ers" The January increase, therefore, was unprece-dented in that it was the first increase that the Re-spondent had provided to all its employees simulta-neously The announcement to employees of an un-precedented and previously unplanned benefit, suchas this across-the-board wage increase, while an or-ganizational effort is underway,3 unlawfully inter-feres with the Section 7 rights of the employees 4On this basis, we agree with the judge that the Jan-uary announcement violated Section 8(a)(1) How-ever, we do not agree that the November state-ment about wage increases was also unlawfulThe judge found that these statements violatedSection 8(a)(1) We do not agree A grant or prom-ise of benefits made during an organizational effortwill be considered unlawful unless the employercan provide an explanation, other than the organi-zational activity, for the timing of the grant or an-nouncement of such benefits Thus, the Board re-quires that an employer show by objective evi-dence that it would have made the same grant orannouncement of benefits had the union not beenpresent 5 Where, as here, the benefits at issue havebeen provided only in a "haphazard fashion," theemployer is faced with a Hobson's choice of grant-ing the benefit with no objective evidence availableto explain the timing, thereby risking allegations ofunlawful interference with employees' Section 7rights or, as the Respondent chose here, withhold-ing the benefits and still being subject to charges ofunlawful conduct The Board has resolved this di-lemma by permitting employers to tell their em-ployees that those benefits previously provided inan indefinite manner will be deferred during thependency of organizational efforts where they3 We note that although the election had been posted because of thefiling of the instant unfair labor practice charge, the petition was stillpending The Respondent, therefore, was still under the obligation toadhere to its normal wage practices4 NLRB v Exchange Parts Go, 374 U S 405, 409-410 (1964) MemberDennis finds it unnecessary here to pass on the allocation of the burdenof proof in Exchange Parts cases6 See Singer Go, 199 NLRB 1195, 1196 (1972), enfd 489 F 2d 269(10th Cir 1973)272 NLRB No 90 VILLAGE THRIFT STORE573make clear that the purpose in doing so is to avoidthe appearance of interference 6The Respondent's November statement meetsthese requirements Given the Respondent's indefi-nite manner of granting wage increases, GeneralManager Tully's assertion, in response to an em-ployee's question, that the increases would not thenbe provided because it would look like "bribery"was a legitimate expression of the Respondent'sconcern that it not give the appearance of unlawfulinterference in the employee's exercise of their Sec-tion 7 rights 7 We therefore find that the Respond-ent did not violate Section 8(a)(1) by announcingthe withholding of its erratic individual wage in-creases Instead, the Respondent violated the Actonly when it deviated from its appropriate restraintin January by announcing an unprecedented, all-in-clusive wage increase 8AMENDED CONCLUSIONS OF LAWThe Conclusions of Law shall be amended bysubstituting the following for paragraph 3"3 By threatening employees that its storewould be closed if the employees selected theUnion, by soliciting grievances from employees inorder to discourage their support for the Union, byreinstating a paid extension of the employees' lunchbreak in order to discourage their support for theUnion, by withdrawing an employee's warningnotice in order to encourage the employee to forgosupporting the Union, and by announcing an un-precedented all-inclusive pay increase, the Re-spondent has interfered with, restrained, and co-erced its employees in the exercise of the rightsguaranteed them by Section 7 of the Act and hasthereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act"ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Veteran's Thrift Stores, Inc , d/b/a Vil-6 II:nd Cf Centre Engineering, 253 NLRB 419, 421 (1980)7 Singer Co, supra8 Member Zimmerman agrees with the judge's finding that the Re-spondent s November statement cannot be viewed in isolation from theJanuary announcement of an across the board increase He finds, as didthe judge, that the November statement that wages were frozen untilthe union matter was settled, coupled with the announcement, 2 monthslater, of an unprecedented all inclusive wage increase shortly after thepostponement of the election, conveyed the message that the postpone-ment of the election served to thaw the freeze" and that the earlier or-ganizational efforts justified wage freezes Further, Member Zimmermannotes that, although President Stinnett stated that wage increases wereprovided in a haphazard fashion ' he also testified that employees usual-ly received an Increase "after at most two months on the job and aboutonce a year thereafter" See Gossen Co, 254 NLRB 339, 353-355 (1981),where the announced freezing of a similar Irregular but active wage in-crease program was found unlawfullage Thrift Store, Baltimore, Maryland, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified1 Delete paragraphs 1(d) and 1(e) and add thefollowing as paragraph 1(d), relettering the subse-quent paragraph"(d) Announcing an unprecedented all-inclusivewage increase to discourage support for UnitedFood and Commercial Workers Union, Local 27"2 Substitute the attached notice for that of the1administrative law judgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT threaten to close our stores inorder to frighten any of you who desire to be rep-resented by United Food and Commercial WorkersUnion, Local 27WE WILL NOT solicit grievances from you to dis-courage your support for the UnionWE WILL NOT grant any benefits to you or with-draw warning notices to discourage your supportfor the UnionWE WILL NOT announce an unprecedented all-in-clusive wage increase to discourage your supportfor the UnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActVETERAN'S THRIFT STORES, INCD/B/A VILLAGE THRIFT STOREDECISIONSTATEMENT OF THE CASEWILLIAM L SCHMIDT, Administrative Law JudgeThis matter was heard by me on March 9 and 10, 1983, 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Baltimore, Maryland The proceeding is based on acharge filed by United Food and Commercial WorkersUnion, Local 27 (Union) on December 10, 1982,1 and acomplaint issued on behalf of the General Counsel of theNational Labor Relations Board (NLRB or Board) bythe Regional Director for Region 5 of the Board on Jan-uary 24, 1983 The complaint alleges that Veteran'sThrift Stores, Inc d/b/a Village Thrift Stores (Respond-ent) violated Section 8(a)(1) of the National Labor Rela-tions Act (Act), by certain actions of its supervisors andagents and that Respondent violated Section 8(a)(1) and(3) of the Act by the layoff or termination of 13 employ-ees The Respondent filed a timely answer to the com-plaint in which It denied the alleged wrongdoingOn the entire record, my observation of the demeanorof the witnesses, and my careful consideration of thepostheanng briefs filed by the General Counsel and theRespondent, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is a Maryland corporation with an officeand places of business in Baltimore where it engages inretailing used clothing and other itemsDuring the 12 months preceding the issuance of thecomplaint the Respondent derived gross revenues inexcess of $500,000 from its retail operations and, duringthe same period of time, the Respondent purchased andreceived at its Baltimore, Maryland facilities goods andmaterials valued in excess of $5000 directly from suppli-ers located outside the State of Maryland On the basisof the foregoing, I find that the Respondent is now, andhas been at all material times, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act and that it would effectuate the purposesof the Act for the Board to assert jurisdiction over thislabor disputeII THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union has beenat all material times a labor organization within themeaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Chronology of Relevant Events and IssuesThe Respondent retails used clothing and other mer-chandise from five retail stores located in Baltimore,Washington, D C, and Chesapeake, Virginia The onlystores directly involved here are located in Baltimore onReistertown Road (Store No 1) and Belvedere Avenue(Store No 2) The merchandise sold through the Re-spondent's outlets is solicited from the public by repre-sentatives of local chapters of the Military Order of thePurple Heart Service Foundation (Purple Heart) TheRespondent's employees collect, sort, and sell the donat-ed merchandise The Respondent and Purple Heart sharethe proceeds of the sales' Where not specified, dates refer to 1982 calendar yearThe Respondent is owned by Raymond Stinnett, itspresident, who resides in Montana and who directs thecorporate operations primarily by telephone The Re-spondent's day-to-day operations are directed by its threevice presidents James Stinnett, the owner's brother, whois responsible for the Respondent's Virginia store, LeePerea, who is responsible for the Respondent's Washing-ton, D C area stores and who assists in Baltimore, andMichael Tully, who is responsible for the two Baltimorestores and who operates the corporate headquarters, alsoin Baltimore In Baltimore, Ed Watters is the manager ofStore No 1 and Charles Jeffreys is the manager of StoreNo 2 James Elskoe is the assistant manager at Store No2 The Respondent admits that all of the foregoing indi-viduals are supervisors within the meaning of the ActThe Respondent's employees collect merchandise andunload the trucks at the stores onto skids, which arerack-like enclosures of approximately 108 cubic feet Em-ployees in the production area of each store sort, tag,and price the donated merchandise Floor employees,who work in the selling area, keep the floor area neat,adjust prices, and remove clothes which have been onthe racks too long Clothing which Respondent is unableto sell in its retail outlets is sold as rag materialIn early 1982, the two Baltimore stores underwent arenovation and reorganization Perera appears to havebeen responsible for this process and, as a consequence,he began to divide his time between the Washingtonstores and the Baltimore stores In the spring of 1982,Perera instituted a 6-day sorting process at Baltimore inanticipation of increased collections by Purple Heart Be-cause Respondent also wanted to maintain a 5-day work-week, the extended sorting necessitated the hiring of sev-eral additional employeesThere is no evidence that the Baltimore employeeshave ever been represented by a labor organizationHowever, the Union commenced an effort to organizethe Respondent's employees when one of its agents metwith a group of employees on August 15 On August 16,several of its agents briefly visited the Baltimore storesand distributed pamphlets and authorization cards amongthe employees The Union's distribution and solicitationwas open and widespread Following that visit by theUnion agents, there was considerable discussion amongthe employees about the Union Store No 2's assistantmanager Elskoe appears to have learned of the Union ac-tivity and, as Belinda Curry left work that day, he askedher if she had a union pamphletThe following day, August 17, James Stinnett andPerera visited Store No 1 ostensibly for reasons otherthan the union activity While at the store, they conduct-ed meetings with employees to discuss unionization withthem 2 A number of the allegations in the complaint con-cern statements which were made at this timeOn August 20, 12 of the Baltimore employees werelaid off Those who asked were told that the layoff wasdue to a lack of work On the following day, Sadie2 Perera and James Stinnett initially met individually with a couple ofemployees and then held a group meeting involving about 10 employeesNo one testified about the substance of the individual meetings and thecomplaint contains no allegation pertaining to them VILLAGE THRIFT STORE575Sutton, an employee at Store No 1, was discharged TheUnion filed an unfair labor practice charge on August 23concerning matters which transpired during the previousweekThe Union filed a petition for a representation electionon November 8 The parties subsequently entered into anelection agreement which provided for an NLRB-con-ducted election among the Baltimore employees on De-cember 22 Thereafter, the Respondent's supervisors ad-mittedly conducted campaign meetings with employeesin late November and early December On December 10,the Union filed a request to withdraw its previous unfairlabor practice charge and filed the instant charge It ap-pears that many of the allegations made in the previouscharge were included in the new charge The scheduledelection was postponed because no request to proceedwith the election was filed by the Union at the time thecharge herein was filed In early January 1983, a wageincrease was announced at a meeting held among theemployees at Store No 1On January 24, 1983, the General Counsel issued theinstant complaint The complaint alleges that the August20 layoffs and Sadie Sutton's discharge violated Section8(a)(3) of the Act, and that several statements or inquir-ies, purportedly made by some of the Respondent's su-pervisors, as well as the January wage increase an-nouncement, violated Section 8(a)(1) of the Act Morespecifically, the issues to be resolved from the pleadingsand evidence are1 Whether Respondent violated Section 8(a)(1) by(a) Interrogating an employee at Store No 2 onAugust 16 about union activity, (b) threatening employ-ees at Store No 1 on August 17, that the store would beclosed if the Union got in, (c) soliciting grievances fromemployees at Store No 1 on August 17, in order to dis-courage their support for the Union, (d) reinstating apaid extension to the employees' lunchbreak at Store No1 on August 17, in order to discourage their support forthe Union, (e) withdrawing an employee's warningnotice on August 17 in order to discourage employees'support for the Union, (0 telling employees at Store No1 in late November that pay raises were frozen becauseany increases would suggest Respondent was bribing theemployees to get rid of the Union, (g) telling employeesat Store No 1 in early December that they would haveto write their names on the ballots in the National LaborRelations Board election, and (h) telling employees atStore No 1 in early January 1983, that they were gettinga pay raise effective the next pay period, on January 12,1983, in order to discourage their support for the Union,2 Whether Respondent violated Section 8(a)(3) and(1) of the Act by(a) Laying off Rosa Allen, Glenda Carraway, LindaCarter, Belinda Curry, Angelina Davenport, ShirleyDuncan, Lisa P Elliott, Gloria Foster, Cornette Golden,Lillie Kearney, Linda Moseley, Sonya Woody onAugust 20, and (b) discharging Sadie Sutton on August21B Findings and Conclusions Concerning the Alleged8(a)(1) Conduct Occurring in August 1982Complaint paragraph 5(d) alleges that Assistant Man-ager Elskoe interrogated employees at Store No 2 abouttheir union sympathies on August 17 Belinda Curry, acashier at Store No 2, testified that she received a pam-phlet from the union organizers who visited Store No 2on the afternoon of August 16 and that she set it downby the cash register where she normally works Accord-ing to Curry, the visit by the organizers generated con-siderable discussion among the employees As Curry wasleaving the store at the end of her work shift, AssistantManager Elskoe asked her if she had a union pamphletwhich he could have Although Curry told Elskoe thatshe did, she was unable to locate the pamphlet when shereturned to the register to retrieve it for Elskoe Elskoewas called as a witness by the Respondent but no testi-mony was solicited from him concerning Curry's storyNo other evidence of interrogation by any of the Re-spondent's supervisors at Store No 2 was profferedI credit Curry's unrebutted testimony about Elskoe'srequest for a union pamphlet However, I am satisfiedthat Elskoe's request did not amount to unlawful interro-gation Not all inquiries directed to an employee by a su-pervisor about union matters violate the Act, only coer-ciye interrogation is proscribed NLRB v Century Broad-casting Corp, 419 F 2d 771, 780 (8th Or 1969) In decid-ing whether supervisorial inquiry is coercive, the appro-priate standard requires a determination as to whether anemployee could reasonably be coerced or intimidated bythe inquiry The General Counsel argues that Elskoe'srequest for a union pamphlet put Curry in the position ofdeclaring whether or not she had retained the Union'sdistribution which, in turn, would indicate her opinionabout the Union The General Counsel's anemic rationaleignores the totality of the circumstances shown to haveexisted at the store that afternoon and reads an unreason-able meaning into Curry's willingness or ability toproduce the pamphlet The request that Curry producethe pamphlet is susceptible to a variety of inferencesHowever, the most reasonable inference considering theopenness of the organizers' activities and the volume ofthe employee discussion is that Elskoe was overcome byunabashed curiosity In the absence of evidence thatCurry, at the time of Elskoe's request, had other reasonsto be fearful of Elskoe's request, or that Elskoe had someother ulterior purpose, I find that the allegation concern-ing interrogation by Elskoe has not been proven by apreponderance of the evidence Accordingly, it will berecommended that complaint paragraph 5(d) be dis-missedThe other complaint allegations which were alleged tohave occurred in August relate to statements made at, orshortly after, an employee meeting which James Stinnettand Perera conducted at Store No 1 on August 17Complaint paragraph 5(a) alleges that James Stinnett andPerera threatened employees that the store would beclosed if the Union got in, paragraph 5(b) alleges thatPerera solicited grievances in order to discourage sup-port for the Union, paragraph 5(c) alleges that Perera re-instated a paid extension of the lunchbreak in order to 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscourage support for the Union, and paragraph 5(e) al-leges that Watters withdrew an employee's warningnotice in order to discourage support for the UnionAngelina Davenport, Rosa Allen, and Sadie Sutton allsaid that Perera stated in the course of the August 17meeting that if the Union came in, the store would closeAllen and Sutton also recalled that Perera mentionedthat two other stores•Acme and Pantry Pride•had toclose because of union activity Davenport recalled thatPerera made some mention of Acme but she could notrecall the substance of his remarks about that firm Dav-enport said that Perera stated at the end of the meetingto remember that if they voted for the Union, "the doorsof the store would be closed"According to James Stinnett, one of the employees atthe August 17 meeting asked him if the store would beclosed if the employees selected the Union Stinnett saidthat he told the employees that it would not but that hedid tell the employees that they might have to close ifthe "economic conditions" required Stinnett claimedthat Perera also stated in the course of the meeting thatthe store would not close if the Union came in and thatif the store did close, "it would have to be for economicreasons only "Perera said he told the employees that at one timethere was some discussion about closing Store No 1 butthat, instead, several improvements had been made in thestore Perera acknowledged that he mentioned the factthat Pantry Pride, Acme, and some A & P Stores hadgone out of business and that there were unions at someof those stores However, Perera claimed that he saidthey were not closed because costs had gotten too highIn addition, Perera said that he told the group that hehad read in the Washington Post that the management atone of the supermarkets had asked the union for wageconcessions "and they are out of work" Perera specifi-cally denied that he told the employees that the storewould be closed if the Union were selected to representthe employeesStore No 1 Manager Watters was present at theAugust 17 meeting Although he testified about othermatters, no inquiry was made of Watters as to his recol-lection of Perera or Stinnett's remarks about closing thestoreIt is concluded that Perera uttered the store-closingthreat alleged in the complaint Perera, himself describedthe Union's solicitation the previous day as "a seriousmatter" Moreover, it is undisputed that Perera madeother unlawful remarks expressing an emotional opposi-tion to the employees' need for representation 3 Thesegeneral observations relating to Perera's probable state ofmind lend weight to the credibility resolution which Ihave reached on the basis of my observations at thehearing and a careful review of the record As to credi-bility, I find Allen, Davenport, and Sutton's versions ofthe store-closing remarks to be more reliable Apart fromthe fact that Allen and Davenport, in particular, im-pressed me that they were testifying as straightforwardlyand candidly as their memories would permit, their story3 Thus, Perera told the employees that there was no need for a unionbecause the work force was in effect, a family unitconcerning Perera's store-closing remarks also remainedsubstantially unchanged throughout the Respondent'svery adroit cross-examination By contrast, the creditingof James Stinnett and Perera's version of Perera's re-marks about the store's closing potential would be ex-tremely disconcerting because Stinnett's testimony wastoo vague When these circumstances are considered to-gether with the fact that the Respondent made no at-tempt, whatsoever, to elicit testimony from Watters, thethird supervisor present at the August 17 meeting, or ex-plain why no testimony was forthcoming from Watterson this subject, it is fair to infer not only that Watterswould not corroborate Perera, but also that his testimonywould have been unfavorable to the Respondent As Ihave credited Allen, Davenport, and Sutton's testimonyon this subject, I find that the Respondent violated Sec-tion 8(a)(1) of the Act by Perera's remarks to Store No1 employees on August 17 that the store would close ifthey selected the Union to represented them As there isno evidence that James Stinnett made any similar state-ment, it is recommended that portion of the complaintparagraph 5(a) which alleges that the Respondent violat-ed the Act by Stinnett's conduct be dismissedConcerning the other allegations related to the Re-spondent's August 17 conduct, Perera's testimony showsthat he specifically reminded employees at the meetingthat they have always been able to talk to the store man-ager or even himself about any problem which they hadAllen testified that Perera asked the assembled group ifthey had any questions and that Perera responded to theseveral inquiries that followedAmong the inquiries to which Perera responded was aquestioned by one of the employees as to why Store No1 employees were no longer accorded a 45-minute lunch-break Perera claimed that he was under the impressionthat the 45-minute lunchbreak (which he had caused tobe discontinued at that store for disciplinary reasons) hadbeen restored but acknowledged that, in any event, heinformed the employees that it would be restored the fol-lowing Monday In these circumstances, it is concludedthat Perera's admitted restoration of the lunchbreak timeviolated Section 8(a)(1) of the Act as allegedRosa Allen testified in support of the allegation thatWatters withdrew a warning notice in order to discour-age support for the Union According to Allen, she in-quired during the course of the meeting as to why sheshould have received a warning notice for an absencewhen she had returned to work with a doctor's excusePerera told Allen that if she brought in an excuse sheshould not have gotten a warning slip Allen said shewent to Watter's office after the meeting and asked himwhy he had given her a warning slip for being absentwhen she returned with a doctor's excuse According toAllen, Watters pulled the warning slip from his recordsand said, "I'll tell you what Since this is your onlywarning slip and you have a doctor's excuse, I will de-stroy mine" Watters told Allen to destroy hers and thatwould be the end of the matter Allen emphaticallydenied that the warning slip had been torn up before theAugust 17 meeting VILLAGE THRIFT STORE577Watters was not asked specifically whether the matterwas discussed at the August 17 employee meetingRather, Watters was asked only whether he rememberedany discussion about (the warning slip) "on August 17"Watters responded "She had mentioned something aboutit, but it was all over with at that time"Watters recalled issuing the warning notice to AllenHe claimed that he learned from the night manager afterhe had written the warning notice that Allen had tele-phoned to explain her absence on the particular day sohe told her to forget about the warning, and that hewould tear it up Watters could not remember specifical-ly when he destroyed Allen's warning notice but, pur-portedly, it was before August 17 Watters did not iden-tify the night manager nor was the night manager calledto testify in support of Watter's version of this matterBoth Perera and James Stinnett testified that Allenraised the warning slip matter at the August 17 meetingand asked if she was supposed to have gotten a slip forbeing absent after she had called in and had returned towork with a doctor's excuse Perera remarked that sheshould not have gotten a warning under those circum-stances but, because Allen persisted in asserting that shehad, Perera claimed that he checked with Watters andwas told that the slip had already been destroyed afterhe "was informed of her not coming to work" JamesStinnett testified that Watters stated at the time that hehad investigated further and had destroyed the warningslip "at a previous dateThe versions of the events surrounding the warningslip proffered by Respondent's witnesses are laced withvague assertions, inconsistencies, and the lack of mutualcorroboration Accordingly, I find that Allen's testimonyto the effect that the warning slip was not destroyeduntil after she raised the subject at the August 17 meet-,ing is the credible version of what transpired As the Re-spondent undertook to rectify its mistake in issuingAllen's warning only after the advent of the organizingdrive, I find that Watter's action in withdrawing Allen'swarning was designed to demonstrate a newly acquiredbeneficence in an effort to blunt the Union's appeal andthat his conduct violated Section 8(a)(1) of the Act, asalleged in the complaintThe express or implied solicitation of grievances atemployee meetings held in response to a union organiz-ing drive carries with it the rebuttable inference that theemployer is promising to correct the inequities it discov-ers as a result of its inquiries Cutting, Inc , 255 NLRB534 (1981) With respect to the August 17 meeting,Perera remarks about the store's employees being a"family" and his emphasis on his assertion that employ-ees could come to him with their problems makes it ob-vious that Perera's inquiry as to whether the assembledemployees had any "questions" was tantamount to solic-iting grievances Although Perera and James Stinnett de-clined, in effect, to make adjustments with respect to acouple of matters raised at the meeting, such action isnot sufficient to rebut the inference that they were will-ing to give favorable consideration to employee prob-lems which results from the action taken on Allen'swarning and the restoration of the lunchbreak Accord-ingly, I find that the Respondent unlawfully solicitatedgrievances at the August 17 meeting, as alleged in thecomplaintC Findings and Conclusions Concerning the Other8(a)(1) AllegationsComplaint paragraph 5(0 alleges that in late Novem-ber 1982, Tully told employees that pay raises werefrozen because any increases would suggest Respondentwas bribing its employees to get rid of the Union Com-plaint paragraph 5(h) alleges that, in early January 1983,Watters told Store No 1 employees that they would re-ceive an increase effective the following pay periodThese two allegations are in my judgment, closely relat-ed and, hence, they will be considered and disposed oftogetherIn support of the 5(1) allegation, Dawn Payne, a StoreNo 1 employee, testified that she attended a store meet-ing in November 1982, just before Thanksgiving Afterviewing a video tape which appears to have depictedlabor organizations in an uncomplimentary manner, oneof the employees asked Tully a question about pay in-creases Payne said that Tully told the employees thatthe employees could not have any pay increases becausethe Union had filed a petition "against the company" anda pay increase at that time would look like "bribery"Payne also said that Tully told the employees that theirwages were frozen and that the employees would not getany raises until the union matter was settledVeronica Johnson, who is also a Store No 1 employ-ee, attended the same or a similar meeting Johnson testi-fied that Tully told employees that the Respondent"couldn't give [a pay increase] , it would look like[the Respondent] was bribing [the employees] "4No inquiry was made of Tully concerning the "payfreeze" allegation when he was called as a witness It isalso undisputed that in early January 1983, Watters an-nounced that all employees would be evaluated over thefollowing 2-week period and would receive a pay in-crease based on that evaluation commencing the nextpay period Raymond Stinnett testified that he made thedecision to implement this particular pay increase Hetestified that, in the past, there were no set guidelines forpay increases and that pay increases had been given in a"haphazard fashion" Some employees had not receivedan increase in over a year and others had received raisesas recently as the summer of 1982 According to Stin-nett, he was pleased with the progress and condition ofboth stores and he wanted to recognize the effort by theemployees There is no evidence that any mention wasmade of either the Union or the postponed election atthe time Watters announced the pay increase to theStore No 1 employees4 On cross examination Johnson responded affirmatively to a protracted, leading question which, in essence, sought her agreement that Tullymerely explained that no pay increase could be given because it would bean unfair labor practice because it would look like the Respondent wasbribing the employees I have placed no credence in Johnson's answer inview of the form of the question, her earlier narrative on direct examinaPon which closely resembled the statement Payne credibly testifiedabout, and the lack of any testimony by Tully on this matter 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent argues that Tully's remarks about payincreases in November is an accurate statement of thelaw and that even if it is not, the misstatement is insuffi-cient under the doctrine of Midland National Life Insur-ance, 263 NLRB 127 (1982), to warrant setting aside anelectionThe Respondent also argues that the January 1983raise was deserved as some employees had not received awage increase for over a year Where employees had re-cently received an increase, the Respondent took thatinto account in determining the amount of increase togive The General Counsel argues that Tully clearly at-tempted to place the blame for a wage freeze on theUnion and that, by giving a wage increase shortly afterthe scheduled December 22 election was postponed in-definitely, Respondent only served to reinforce thenotion that the Union had precluded pay increasesIn my judgment, the General Counsel's position is welltaken The announcement of the first all-inclusive wageincrease the Respondent had ever granted, shortly afterthe postponement of the scheduled election and againstthe background of a prior announcement that wageswere "frozen" during the pendancy of the Union's peti-tion, would have a strong tendency to convey the mes-sage that the postponement of the election served tothaw the "freeze" and that organizational efforts justifywage freezes It is a well settled principle that in grant-ing or withholding benefits during a union organizationaleffort, an employer is obliged to act as though the Unionis not present Great Atlantic & Pacific Tea Co, 166NLRB 27, 29 fn 1 (1967) Here, the Respondent did pre-cisely the opposite Accordingly, I find that Tully's No-vember freeze statement and Watter's wage increase an-nouncement violated Section 8(a)(1) of the Act, as al-legedComplaint paragraph 5(g) alleges that .2erera told em-ployees at a meeting in December that they would haveto write their names on the ballots at the upcomingNLRB election It is undisputed that Perera conducted ameeting to explain the voting procedures Johnson andPayne testified that, in the course of his explanation,Perera stated that the employees would have to signtheir secret ballots Payne testified that Perera's state-ment didn't sound right to her so she subsequently wentto the NLRB "to find out exactly how the voting wouldtake place, the correct wayPerera testified that, in the course of explaining thevoting procedures, he stated that the election would beby secret ballot and that the employees "might have tosign a paper that the NLRB official has when you go into vote" Perera claimed that he said nothing else aboutthe ballotsAlthough no attempt was made to secure corrobora-tion from Watters, who also attended this meeting, I amconvinced, on the basis of my observation of Perera tes-tifying in this proceeding, that this allegation is the prod-uct either of the employees' misunderstanding of Perera'sremarks or Perera's inability to clearly articulate thewords he used Viewed objectively, the two competingversions set forth above are very similar Perera speakswith a heavy accent similar to that heard spoken by indi-viduals from the Indian subcontinent and, on occasion, itis difficult to follow his spoken words Without moresubstantiating evidence, I would be loathe to find thatPerera's remarks about the voting procedures were de-ceptive in any fashion Even assuming that Payne andJohnson correctly understood Perera's remarks, I amconvinced, after listening to Perera testify, that such aremark was more likely the result of an unintentionalmisstatement Even Payne's testimony indicated that sheperceived his statement to be incorrect at the time of themeeting In these circumstances it will be recommendedthat complaint paragraph 5(g) be dismissedD Findings and Conclusions Concerning the August20 LayoffsThe General Counsel asserts that the August 20 layoffof 12 employees-5 at Store No 1 and 7 at Store No2•was a reaction by the Respondent to the Union's or-ganizing drive in order to discourage the recent unionactivities 5 The complaint alleges that by this conductthe Respondent violated Section 8(a)(3) of the ActIn the General Counsel's view, the evidence showingthat the layoffs occurred very shortly after the organiz-ing drive began, that employees were excited about theorganizing drive and engaged in widespread discussionof the Union, and that the Respondent's key managersexpressed opposition to unionism, by, among otherthings, making certain unlawful statements, discussedabove, is sufficient to merit the conclusion that a primafacie case of unlawful discrimination has been estab-lished Not surprisingly, the Respondent claims that thelayoffs were the result of business necessity Respondentdenies that the layoffs were motivated, in any fAiion, byconsiderations related to the Union's organizing driveThe General Counsel asserts that the Respondent's evi-dence fails to support its position because its witnesseswere inconsistent in their testimony concerning the lay-offs and its documentary evidence was woefully deficientin establishing the alleged business necessity for the la'y-offs The General Counsel argues that the failure of theRespondent's evidence to show the business necessity forthe layoff is a further factor to support his position thatthe layoffs were unlawfully motivatedAssuming arguendo that the General Counsel' evi-dence is adequate to establish a prima facie case, the de-cisive question is whether or not the evidence is suffi-cient to show the claimed business need for the layoffsRaymond Stinnett ordered the layoff and provided theoverview from the Respondent's perspective AlthoughStinnett testified that he did not decide on the number ofemployees to be laid off, he did make the decision thatthe August 20 layoff was necessary and directed its im-plementation According to Stinnett, in the late winter orearly spring of 1982, the backrooms of the Baldmorestores were remodeled and new equipment was installedAbout this same period of time, Purple Heart purported-ly added additional solicitation of managers to its staffAs a consequence of the action taken by Purple Heart,5 As the General Counsel did not undertake to demonstrate the unionsympathies of each of the laid off employees or knowledge of those sympathies on the Respondent's part, his theory of unlawful conduct here islimited to the notion that the layoff was utilized to scare employees' VILLAGE THRIFT STORE579the Respondent anticipated that the collections in theBaltimore area would increase in the ensuing months asthe solicitation managers developed an efficient staff Inorder to prepare itself for the anticipated increase in pro-duction, Perera instituted a system of 6-day sorting in theBaltimore stores similar to what he had done in theWashington stores However, as the level of solicitationsin Baltimore were not yet sufficient to support the 6-daysorting operation, the work in Baltimore was supple-mented with collections from the Hyattsville storeThe documentary evidence shows that, in the winterand spring of 1982, the Respondent embarked on a sig-nificant expansion of its work force Thus, in the periodfrom February to June 1982, the number of weekly pay-checks issued at Store No 1 increased from 23 to 32 andthe number issued at Store No 2 increased from 28 to38 Hence, in this 4-month period the Respondent's workforce in Baltimore increased by 37 percent There wasno similar increase of personnel in a comparable periodin 1981 On the contrary, there was practically no in-crease in the number of the Respondent's personnelthroughout the entire period of 1981 The number ofchecks issued per week in that 4-month period of 1981was comparable, in effect, to the number of checksissued in the first week of February 1982In the February to June period of 1982, as comparedto 1981, the number of skids of merchandise collectionsin the Baltimore area increased by only 11 percent overthe collection in the same period of 1981 And when thework transferred from Hyattsville to Baltimore is added,the total number of skids of merchandise worked on inBaltimore increased by only 16 3 percent for the compa-rable 1981-1982 periods 6Based on the foregoing, it appears that Stinnett's ex-planation that the Respondent built up its work force inthe spring of 1982 in anticipation of additional work iscredibleRayomd Stinnett explained this business strategy Hesaid the Respondent englarged its work force in order tohave trained personnel on hand when Purple Heart'snew solicitation managers achieved their best resultsStinnett claims that there was improvement in the Balti-more collections in May but that improvement leveledoff in June In view of this trend, Stinnett said that hetold Perera and Tully near the end of June (when he an-ticipated being out contact with them for a 2-weekperiod) that they should carefully monitor the Baltimorecollections and, if there was a significant drop they wereauthorized to lay off employees Although no drastic re-duction in collections occurred during that period, Stin-nett said that he thereafter became dissatisfied with the"information we were getting from Purple Heartthe work loadshad still not developed as we expect-ed and we were still supplementing the two Baltimorestores with merchandise from Washington" In thelatter part of July, Stinnett told Perera and Tully that the6-day sorting operations could not continue at Baltimore6 In the February to June 1982 period the number of merchandise skidstransferred from Hyattsville to Baltimore was 84 as compared to 30 in1981without a significant improvement in the Baltimore col-lectionsStinnett's testimony is supported by Respondent's busi-ness records Those records reflect that the first 6 weeksof the 1982-third quarter, the collections in Baltimore de-creased from those in the last 6 weeks of the 1982-secondquarter by 58-3/4 skids, or approximately 10 skids perweek They also show that Baltimore collections wereheavily supplemented by overflow collections from theHyattsville store In fact, in the first 6 weeks of the 1982-third quarter, the amount of merchandise transferredfrom Hyattsville was at the highest level by far of any 6-week period over the 112-week period shown by thesummaries in evidence In addition, other summariesshow that the sales in Baltimore were decreasing Thus,the total sales in the last 6 weeks of the 1982-secondquarter were $186,495 and the sales for the succeeding 6-week period were $183,851According to Raymond Stinnett, the decision to layoffemployees occurred somewhere between August 7 and14 At this time, Stinnett told Perera and Tully to beginmaking plans to go to 5-day sorting at the Baltimorestores and to lay off any employees not needed for anoperation of that size Stinnett explained that this deci-sion resulted from information received from PurpleHeart that it had lost a couple of solicitation managersStinnett said that this development made it likely thatcollections in Baltimore would decline for 2 to 4 monthsuntil Purple Heart retained and trained new solicitationmanagersWith these developments, Stinnett anticipated that theRespondent's payroll cost-sales ratio, which Stinnett re-garded as a critical indicator of a store's profitability,would become even more unfavorable Stinnett testifiedthat profitable operations required that this ratio be keptat 28 percent or below and that where this ratio exceed-ed 28 percent, the store manager's quarterly bonus wasreduced by an amount necessary to make the ratio equal28 percent In Stinnett's view, the payroll cost-sales ratioin July and early August was at an intolerable level TheRespondent's records show that this ratio exceeded 28percent at both Baltimore stores every week between thethird week in June 1982, and the first week of September1982, except the week ending July 4 at Store No 1, andthe weeks ending July 4 and August 8 at Store No 2During the week ending August 1, the ratio at Store No1 reached 49 percent and in the week ending August 22(the week of the layoff), it was 40 percent at Store No 1and 41 percent at Store No 2 In the 112-week periodshown by the Respondent's records, the ratio reached orexceeded the 40-percent level only on one other occa-sion, namely, at Store No 1, during the week endingFebruary 13, 1983 The payroll cost-sales ratio exceeded28 percent at its Washington stores in only 1 weekduring the 112 weeks for which there are record summa-ries in evidenceThe General Counsel argues that the payroll cost-salesratio shown for the August period was skewed by vaca-tion payments during that month However, that argu-ment fails to account for the fact that the ratio did notreach that level in August 1981, or in any January period 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD(when vacation payments are also made) shown by theevidence Additionally, the General Counsel's argumentfails to consider that, with respect to the week endingAugust 22, the ratio would likely have reached an all-time high if certain employees had not been sent homeearly on Thursday, August 19, and the layoffs had notoccurred on Friday, August 20The Respondent's business records strongly supportthe conclusion that there was an unprecedented deterio-ration in its operations and that the layoff was motivatedby legitimate business reasons Nevertheless, the GeneralCounsel attacks the Respondent's explanation for theAugust 20 layoff as unworthy of belief The GeneralCounsel argues that Raymond Stinnett and Perera wereunable to testify consistently as to the date the decisionto lay employees off occurred Perera, for example, testi-fied that the decision was made in the first week ofAugust, Stinnett, in effect, said that it was the secondweek The General Counsel points to other similar in-consistencies but, regardless whether the purported in-consistencies are considered individually or as a whole,his argument ignores the fact that Perera and Stinnetttestified about these matters after a time lapse of approxi-mately 8 months In these circumstances, it would be un-justified to attach significant weight to their inability torecall from memory specific dates on which mental proc-esses were concluded, decisions were reached, and in-structions were transmitted by telephoneThe General Counsel also argues that the Respond-ent's records fail to support the claim that the layoffswere motivated by economic reasons By comparing theaverage weekly collections for the mid-July to mid-August 1982 period with the weekly average for a com-parable 1981 period, the General Counsel argues that thecollections at Store No 1 were 37 percent higher in 1982and that the collections at Store No 2 "were approxi-mately the same" That argument is misleading TheGeneral Counsel makes no effort to explain why the"weekly average" figure would be a useful analyticaltool to either a business person's motives from a quag-mire of facts Additionally, when the General Counsel's"weekly average" analysis is applied to the Baltimorestores combined, the increase in the 1982 collections overthose in 1981 is only 7 9 percent Likewise, the GeneralCounsel argues that the sales of the mid-July to mid-August period was "appreciably higher" in 1982 than in1981 In fact, there was a 16-percent increase in the 1982sales However, in these and other instances, the GeneralCounsel's analysis ignores the fact that the Respondentemployed substantially more employees in 1982 than itdid in 1981 Nothing in the records concerning the Re-spondent's collections or sales indicates the need for sucha large increase in the Respondent's work force Howev-er, after the August 20 layoffs and Sadie's discharge (dis-cussed below), the Respondent's Baltimore work forcewas approximately 14 percent above that in 1981 Thatlevel appears to more closely approximate the increase inthe Baltimore collections and salesThe General Counsel also argues that the August 20layoffs did not result in a comparable reduction in totalhours worked This argument is correct as far as it goesHowever, it should also be noted that the number ofhours worked during comparable periods of 1981 and1982 is not significantly different except during thatperiod of 1982 when the Respondent had increased itsworkforceThe General Counsel's most forceful evidence con-cerns the inconsistent managerial conduct, after Stinnettdecided to return to a 5-day sorting operation in Balti-more, by the individuals managing the stores Thus, twoemployees were hired by Store Manager Watters as re-placements for former employees at Store No 1 onAugust 11 Even more unusual is the fact that three re-placement employees were hired by Assistant ManagerElskoe at Store No 2 during the week of the layoff•two on Wednesday, August 18 and one on Thursday,August 19Store Manager Watters explained that he was not in-formed of the decision to return to 5-day sortings and,hence, the need to layoff employees until Friday, August13 Store Manager Jefferys testified that he too was in-formed of the impending layoff during the week endingAugust 15 but he was on vacation for that portion of thefollowing week when employees were hired AlthoughJefferys testified generally that he gave Assistant Manag-er Elskoe instructions as to what to do and not to dobefore he left on vacation, Jefferys was never specificallyasked if he passed along to Elskoe the information hehad been given about the layoff Elskoe claims that hewas unaware that a decision had been made to lay em-ployees off at the time he hired the replacement employ-ees at Store No 2 Other evidence shows that Pereraand James Stinnett made inspection visits to Store No 2prior to the layoffs during the week ending August 22and it would be fair to infer they knew what Elskoe wasup to Nevertheless, Raymond Stinnett claimed that Els-koe's action in hiring replacements was consistent withthe 6-day sorting scheme but that Elskoe hired new em-ployees that week solely because he lacked informationabout the decision to cut back operationsLinda Carter testified that when she was hired byElskoe on Wednesday, August 18, Elskoe specifically as-sured her that the job was not a temporary positionWhen Carter was informed on August 20 by Jefferysthat she was being laid off, she said that Jefferys alsotold her that he had been recalled from his vacation forthe purpose of laying employees off and that the actionwas very unusual Belinda Curry also said that Jeffreystold her that he had been recalled from vacation becauseof the layoff Jefferys was not asked to deny the forego-ing comments attributed to him by Carter and Curry andthe Respondent made no attempt to explain their uncon-tradicted testimony Although Elskoe's explanation thathe had not been told of the decision to curtail operationsis consistent with his hiring action, his lack of informa-tion clearly casts considerable doubt on the Respondent'sclaim that it decided to curtail operations before theunion drive beganThe Respondent asserts that the General Counsel'stheory that the layoff was a tactic designed to frightenemployees who might be inclined to sympathize with theUnion so that they would avoid the Union and the Gen-eral Counsel's concession that it had no evidence that VILLAGE THRIFT STORE581particular employees were selected for layoff on the basisof their union sympathies left only one critical issue,namely, what was 'the Respondent's motive for thelayoff The Respondent claims that as the decision wasmade before the advent of the union activity, there wasno unlawful motiveContrary to the Respondent's additional assertion,there is ample evidence of union animus flowing fromPerera's remarks at the August 17 meeting However, Iam not convinced that the preponderance of the evi-dence here demonstrates that the limited union activitywhich occurred on August 16 and 18 contributed to ormotivated the August 20 layoff Thus, It is undisputedthat after August 20 the Respondent instituted a 5-daysorting scheme and continued this reduced operation tothe time of the hearing It is also undisputed that a 5-daysorting operation requires fewer employees and that theRespondent has made no effort to rebuild its work forceback to the level it was at before the August 20 layoff Ifthe level of Baltimore collections warranted the expand-ed force which the Respondent employed in the periodprior to August 20, it is likely that there would be someevidence of a surplus of sorting work, overtime hours, orshifting of work to other locations The fact that there isno such evidence supports the Respondent's claim thatthe layoff resulted from the overstaffing of the Baltimorestores Indeed the fact that some employees were senthome early on August 19 is indicative of the Respond-ent's inability to keep its staff busy For the foregoingreasons, the fact that Raymond Stinnett's claim that hisdecision to return to 5-day sorting coincided with theloss of some of Purple Heart's solicitation managers andthe probability that Baltimore collections would neverreach that spring's expectations is undisputed is not su-prising Although it is true that the timing of the layoffs,vis-a-vis, the start of the union organizing when coupledwith the evidence of luring very close to the time of thelayoffs and Perera's lawful and unlawful remarks oppos-ing unionization on August 17 suffices to make the issueconcerning the August 20 layoffs very close, I find thatthe evidence preponderates in favor of the conclusionthat the August 20 layoff was economically motivatedHaving so concluded, I find that the August 20 layoffdid not violate the Act and, accordingly, it will be rec-ommended that the allegation be dismissedE Findings and Conclusions Concerning SadieSutton's DischargeThe complaint alleges that Sadie Sutton was dis-charged on August 21, 1982, in violation of Section8(a)(1) and (3) of the Act The Respondent asserts thatshe was discharged for cause, her failure to maintain herwork area in accord with Perera's explicit instructionsSutton was employed as a floor clerk at Store No 1from September 23, 1981, until her discharge on August21, 1982 Among other duties, the floor clerks are peri-odically required to remove unsold clothing from theracks in accord with a color-coded tag which indicatesthe length of time the clothing has been out for saleSuch unsold clothing is sold as rag material This task isreferred to as "ragging off"In May 1982, shortly after Perera was assigned toassist in the management of the Baltimore stores, he no-ticed, in the course of a visit at Store No 1, that theclerks were throwing clothing on the floor as theyragged off and that there were a large number of emptyhangers on the clothing racks Perera thought that thispractice contributed to a messy appearance and he ques-tioned Norma Whittington, then the assistant manager atStore No 1, as to why she had not corrected the prac-tices Whittington, who was at that time substituting forWatters while he was absent from work with an illness,complained that she had too much paper work to do tokeep watch over the floor operations Perera decided totake matters into his own hands by calling a meeting im-mediately with the floor employees in order to explainthe proper ragging off procedure and the need to other-wise maintain a neat, orderly appearance around thesales floor Both Whittington and Sutton recalled themeeting which Perera conducted at this time Pereraclaimed that he concluded the meeting by telling em-ployees that if they did not rag off in accord with his in-structions and otherwise keep their assigned areas neat,they would be terminated Whittington recalled Perera'swarning but Sutton testified that she had no recollectionof Perera's warning Whittington testified that she obser-vered other employees throw rag clothing on the floorand that no one had ever been terminated for thatreason Sutton said there was a later instruction to keephanger cartons out of the customer area when the storewas open after a lady tripped over oneIt is undisputed that, during the course of the August17 meeting, which was prompted by the Union's organiz-ing drive, Sutton queried Perera as to why she and an-other employee did not receive a paid vacation and uponbeing informed that she had missed the eligibility cutofffor a vacation by a mere 3 weeks Sutton then asked ifshe could get a raise That, too, was denied on theground that all employees would get a raise when thestore sales increased Later that same day Sutton waspresent with Angelina Davenport when Davenport askedWatters' permission to conduct a meeting at work aboutthe Union When Watters denied this request by sayingthat if Perera caught them doing that, they would all bein the unemployment line, Sutton remarked to Daven-port that it was useless to talk to Watters because he was"a company man" Watters, for his part, acknowledgedthat Sutton was corrected and stated, in effect, that heintended to do what he was told to do by his superiorsPerera visited Store No 1 shortly after lunchtime onThursday, August 19 According to Perera, the ladies'department is immediately inside the entrance to thestore and, as he was walking through that department,he noticed that Sutton was ragging off Perera noticedthat Sutton had a large pile of clothes on the floor andan excessive number of empty hangers on a nearby rackPerera confronted Sutton and told her to stop what shewas doing immediately, go to the back room, get a sackfor the clothes on the floor, and clear the empty hangersfrom the rack Perera then proceeded to Watter's deskand instructed him to go look at the condition of Sut-ton's area After Watters had complied and returned, 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerera told Watters that he had warned employees thatthey would be terminated for such action and that hewanted him to terminate Sutton Watters corroboratedPerera's version of what occurred in all essential re-spects Although Sutton recalled that Perera visited thestore on August 19, she denied that anything untowardoccurred that day More specifically Sutton denied thatshe ragged off differently than other employees or thatshe ever threw clothes on the floorWatters did not get around to complying with Perera'sinstruction to discharge Sutton that day and the follow-ing day, August 20, was Sutton's normal day off WhenSutton reported for work on Saturday, August 21, Wat-ters intercepted her and terminated her before she startedto work At that time, Watters handed Sutton a termina-tion notice dated August 20 which recited that she wasbeing terminated for "leaving rags off on the floor andhangers on the rack" There is no evidence thatSutton denied the allegation contained in the terminationnotice at the time of her termination Sutton did ask whyshe was being discharged, and Watters told her that hewas only doing what he was told to do and that if itwere up to him he would not terminate herThe General Counsel argues that Sutton's version ofthe events of August 19 should be believed and that itshould be concluded that the reasons assigned for Sut-ton's discharge are, in effect, trumped-up charges de-signed to mask the Respondent's desire to terminateSutton because it knew she supported the Union In thealternative, the General Counsel argues that, even if it isconcluded that Sutton was guilty of throwing clothes onthe floor and leaving hangers on the racks, the conclu-sion that Sutton was discharged because of her knownunion sympathies is still warranted because other em-ployees who engaged in similar conduct were never dis-charged for that reasonThe General Counsel's contention that the reason ad-vanced for Sutton's discharge is a pretext is rejected Be-lieving Sutton's version of the events of August 19would require that I conclude that Perera and Wattersconcocted the story about the clothing on the floor andthe hangers on the racks in order to justify the termina-tion of a union supporter The improbability of thatbeing the case should be evident where, as here, the Re-spondent could have masked Sutton's termination merelyby laying her off with the 12 other employees the daybefore In this circumstance, the fact that Respondent as-signed a different specific reason for terminating Suttontends to lend credence to the Respondent's claim thatSutton was terminated for the cause assigned by PereraAlthough it is true that Sutton did speak out at theAugust 17 meeting and might have been identifiable as aunion supporter as a consequence of her exchange withWatters later that same day, there is no evidence thatSutton stood out in terms of her union activities or thatthe Respondent's supervisors harbored animus towardher in particular Indeed, Watters did not deny Sutton'sassertion that he stated he would not have terminatedher if it were up to him Although this remark supportsthe conclusion that Watters personally did not believethat Sutton's conduct merited termination, neither thisnor Whittington's acknowledgement that she had ob-served others throw rag clothing on the floor supportthe General Counsel's assertion that this rule was discri-minatorily applied in Sutton's instance It is evident thatit was necessary for Perera to prod both Watters andWhittington to maintain the store in the fashion whichhe desired There certainly is no evidence that Pereraever turned his back on such conduct On the contrary,he appears to have paid particular attention to the main-tenance of a neat and orderly appearing store In thesecircumstances, it is evident that it was Perera's attitudewhich counted and the fact that there is no evidence thathe tolerated other employees who threw rag clothing onthe floor or left an excessive number of hangers on theracks precludes the conclusion that this rule was discri-minatorily enforced in Sutton's instance I find, therefore,that the General Counsel has failed to establish thatSutton was unlawfully discharged as alleged in the com-plaint and, accordingly, it will be recommended that theallegation be dismissedIV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that the Re-spondent be ordered to cease and desist therefrom and topost the notice to employees for a period of 60 consecu-tive days in order that employees may be apprised oftheir rights under the Act and the Respondent's obliga-tions to remedy the unfair labor practices found aboveCONCLUSIONS OF LAW1 Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce or in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By threatening employees that its store would beclosed if the employees selected the Union, by solicitinggrievances from employees in order to discourage theirsupport for the Union, by reinstating a paid extension ofthe employees' lunchbreak in order to discourage theirsupport for the Union, by withdrawing an employee'swarning notice in order to encourage the employee toforego supporting the Union, by telling employees thatall pay raises were frozen because the Union had filed anelection petition and that any increases would suggestthat it was bribing the employees not to support theUnion, and, by announcing to the employees that raiseswould be given after the NLRB election was postponedidenfinitely, the Respondent has interefered with, re-strained, and coerced its employees in the exercise of the VILLAGE THRIFT STORE583rights guaranteed to them in Section 7 of the Act andhas thereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act4 Respondent did not engage in the other unfair laborpractices alleged in the complaint dated January 24,19835 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERThe Respondent, Veteran's Thrift Stores, Inc d/b/aVillage Thrift Stores, Baltimore, Maryland, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Threatening employees that its store will be closedif they select United Food and Commercial WorkersUnion, Local 27 to represent them(b)Soliciting grievances from employees in order todiscourage support for United Food and CommercialWorkers Union, Local 27(c)Granting benefits to employees or voiding warningnotices in order to discourage support for United Foodand Commercial Workers Union, Local 27(d)Advising employees in the manner or by anymeans that wages were frozen because United Food and1 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses The General Counsel's unopposed motion to correct the record isgranted and made a part of the record exhibits as G C Exh 9 Any out-standing motions inconsistent with this recommended Order are deniedCommercial Workers Union, Local 27 had filed a peti-tion under Section 9 of the Act seeking to represent em-ployees(e)Advising employees that pay increases could begranted in circumstances which imply that it was be-cause an election under Section 9 of the Act was nolonger scheduled(f)In any like or related manner interfering with, re-straining, or coercing employees because they choose toengage in activities on behalf of the Union2 Take the following affirmative action in order to ef-fectuate the policies of the Act(a)Post at its Baltimore, Maryland stores, copies of theattached notice marked "Appendix "8 Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that those allegations of thecomplaint which the General Counsel failed to prove aredismissed8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board' shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"